Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147141                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 147141
                                                                    COA: 315419
                                                                    Wayne CC: 12-004406-FH
  GEMAYEL WILLIAMS,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 9, 2013 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 30, 2013
           s0722
                                                                               Clerk